        Case 19-22837                  Doc 8         Filed 08/16/19 Entered 08/16/19 23:25:09                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 John W Burke Jr.                                                       Social Security number or ITIN      xxx−xx−0126

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Patricia A Leaf Burke                                                  Social Security number or ITIN      xxx−xx−8661
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 8/13/19
Case number:          19−22837



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         John W Burke Jr.                                              Patricia A Leaf Burke

2. All other names used in the
   last 8 years
                                              2177 Queensburg Lane                                          2177 Queensburg Lane
3. Address                                    Palatine, IL 60074                                            Palatine, IL 60074
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Tom Vaughn                                                    Contact phone 312 294−5900
     Name and address                         55 E. Monroe Street, Suite 3850
                                              Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 8/14/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
       Case 19-22837                 Doc 8         Filed 08/16/19 Entered 08/16/19 23:25:09                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor John W Burke Jr. and Patricia A Leaf Burke                                                                                        Case number 19−22837

7. Meeting of creditors
    Debtors must attend the meeting to     September 12, 2019 at 01:30 PM                                     Location:
    be questioned under oath. In a joint                                                                     55 East Monroe, Suite 3850, Chicago, IL 60603
    case, both spouses must attend.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 11/12/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 10/22/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 2/10/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The hearing on confirmation will be held on: 10/2/19 at 11:00 AM , Location: 219 South Dearborn, Courtroom
                                           682, Chicago, IL 60604. The debtor has not filed a plan as of this date. A copy of the plan will be sent
                                           separately.

                                           The Disclosure of Compensation has not been filed at this time.
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
         Case 19-22837       Doc 8     Filed 08/16/19 Entered 08/16/19 23:25:09             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-22837-JBS
John W Burke, Jr.                                                                       Chapter 13
Patricia A Leaf Burke
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: agalimba               Page 1 of 2                   Date Rcvd: Aug 14, 2019
                               Form ID: 309I                Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 16, 2019.
db/jdb         +John W Burke, Jr.,    Patricia A Leaf Burke,    2177 Queensburg Lane,   Palatine, IL 60074-1399
28104377       +Chase Mortgage,    Attn: Bankruptcy Dept,    Po Box 24696,   Columbus, OH 43224-0696
28104378       +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,    Po Box 790034,
                 St Louis, MO 63179-0034
28104383       +Consumers Credit Union,    1075 Tri-State Parkway,    Suite 850,   Gurnee, IL 60031-9182
28104384       +Deptartment Store National/Macy’s,    Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
28104387       +Kohls/Capital One,    Attn: Bankruptcy,   Po Box 30285,    Salt Lake City, UT 84130-0285
28104396       +TD Retail Card Services,    Attn: Bankruptcy,    1000 Macarthur Blvd,   Mahwah, NJ 07430-2035
28104398        Wells Fargo Home Mor,    Attn: Written Corresp/Bankruptcy,    Mac#2302-04e Pob 10335,
                 Des Moines, IA 50306

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Aug 15 2019 01:25:25        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Aug 15 2019 01:27:48        Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,    Chicago, IL 60603-5764
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Aug 15 2019 01:26:40        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28104371        EDI: BANKAMER.COM Aug 15 2019 05:03:00       Bank Of America,    Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998
28104372       +EDI: AQUAFINANCE.COM Aug 15 2019 05:03:00       Bay Finance,    Attn: Bankruptcy,    Po Box 844,
                 Wausau, WI 54402-0844
28104373       +E-mail/Text: bk@blittandgaines.com Aug 15 2019 01:26:14        Blitt and Gaines,    661 GLENN AVE,
                 Wheeling, IL 60090-6017
28104374       +EDI: CAPITALONE.COM Aug 15 2019 05:03:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28104375       +EDI: CAPITALONE.COM Aug 15 2019 05:03:00       Capital One/Menards,    Attn: Bankruptcy,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
28104376       +EDI: CHASE.COM Aug 15 2019 05:03:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
28104379       +EDI: WFNNB.COM Aug 15 2019 05:03:00       Comenity Bank/Bealls Florida,     Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
28104380       +EDI: WFNNB.COM Aug 15 2019 05:03:00       Comenity Bank/Pier 1,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
28104381       +EDI: WFNNB.COM Aug 15 2019 05:03:00       Comenity Bank/Pottery Barn,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
28104382       +E-mail/Text: Collections@myconsumers.org Aug 15 2019 01:26:15        Consumers Coop Cred Un,
                 Po Box 9119,   Waukegan, IL 60079-9119
28104385        EDI: DISCOVER.COM Aug 15 2019 05:03:00       Discover Financial,    Attn: Bankruptcy Department,
                 Po Box 15316,   Wilmington, DE 19850
28104386       +EDI: PHINHARRIS Aug 15 2019 05:03:00       Harris & Harris,    Attn: Bankruptcy,
                 111 W Jackson Blvd Ste 400,     Chicago, IL 60604-4135
28104388       +EDI: STF1.COM Aug 15 2019 05:03:00      Suntrust Bank,    Attn: Bankruptcy,
                 Po Box 85092 Mc Va-Wmrk-7952,    Richmond, VA 23285-5092
28104389       +EDI: RMSC.COM Aug 15 2019 05:03:00      Syncb/Rooms To Go,     Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28104390       +EDI: RMSC.COM Aug 15 2019 05:03:00      Synchrony Bank,     Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28105741       +EDI: RMSC.COM Aug 15 2019 05:03:00      Synchrony Bank,     c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28104391       +EDI: RMSC.COM Aug 15 2019 05:03:00      Synchrony Bank/ JC Penneys,     Attn: Bankruptcy,
                 Po Box 956060,    Orlando, FL 32896-0001
28104392       +EDI: RMSC.COM Aug 15 2019 05:03:00      Synchrony Bank/Care Credit,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
28104393       +EDI: RMSC.COM Aug 15 2019 05:03:00      Synchrony Bank/Sams,     Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28104394       +EDI: RMSC.COM Aug 15 2019 05:03:00      Synchrony Bank/Sams Club,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
28104395       +EDI: WTRRNBANK.COM Aug 15 2019 05:03:00       Target,   Attn: Bankruptcy,     Po Box 9475,
                 Minneapolis, MN 55440-9475
28104397       +EDI: WFFC.COM Aug 15 2019 05:03:00      Wells Fargo Bank,     Mac F823f-02f,    Po Box 10438,
                 Des Moines, IA 50306-0438
                                                                                                TOTAL: 25

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
           Case 19-22837            Doc 8       Filed 08/16/19 Entered 08/16/19 23:25:09                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: agalimba                     Page 2 of 2                          Date Rcvd: Aug 14, 2019
                                      Form ID: 309I                      Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 14, 2019 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 John W Burke, Jr. cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              David H Cutler    on behalf of Debtor 2 Patricia A Leaf Burke cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 4
